

	

		II

		109th CONGRESS

		1st Session

		S. 1697

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 14, 2005

			Mr. Smith (for himself

			 and Mr. Bingaman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow the Hope Scholarship Credit to cover fees, books, supplies, and

		  equipment and to exempt Federal Pell Grants and Federal supplemental

		  educational opportunity grants from reducing expenses taken into account for

		  the Hope Scholarship Credit.

	

	

		1.Expansion of educational

			 expenses allowed as part of Hope Scholarship Credit

			(a)Qualified tuition

			 and related expenses expanded to include books, supplies, and

			 equipmentParagraph (1) of

			 section

			 25A(f) of the Internal Revenue Code of 1986 (defining qualified

			 tuition and related expenses) is amended by adding at the end the following new

			 subparagraph:

				

					(D)Additional

				expenses allowed for Hope Scholarship CreditFor purposes of the Hope Scholarship

				Credit, such term shall include fees, books, supplies, and equipment required

				for courses of instruction at the eligible educational

				institution.

					.

			(b)Hope Scholarship

			 Credit not reduced by Federal Pell Grants and supplemental educational

			 opportunity grantsSubsection

			 (g) of section 25A of such Code (relating to special rules) is amended by

			 adding at the end the following new paragraph:

				

					(8)Pell and seog

				grantsFor purposes of the

				Hope Scholarship Credit, paragraph (2) shall not apply to amounts paid for an

				individual as a Federal Pell Grant or a Federal supplemental educational

				opportunity grant under subparts 1 and 3, respectively, of part A of title IV

				of the Higher Education Act of 1965

				(20 U.S.C. 1070a and 1070b et seq.,

				respectively).

					.

			(c)Expanded hope

			 expenses not subject to information reporting requirementsSubsection (e) of section 6050S of such

			 Code (relating to definitions) is amended by striking subsection

			 (g)(2) and inserting subsections (f)(1)(D) and

			 (g)(2).

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to expenses paid after December 31, 2004 (in tax years

			 ending after such date), for education furnished in academic periods beginning

			 after such date.

			

